Citation Nr: 1453378	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  10-48 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for hiatal hernia with acid reflux and history of ulcer.

2.  Entitlement to a compensable rating for left ear hearing loss.

3.  Entitlement to service connection for an eye disability, to include blepharospasms and dry eyes. 

4.  Entitlement to service connection for migraine headaches, claimed as secondary to blepharospasms.

5.  Entitlement to service connection for a back disability.

6.  Entitlement to service connection for a bilateral leg and foot disability, to include compartment syndrome.

7.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).
8.  Entitlement to service connection for sleep apnea, claimed as secondary to PTSD.

9.  Entitlement to service connection for erectile dysfunction, claimed as secondary to PTSD.

10.  Entitlement to service connection for a heart disability, to include laboratory findings of high cholesterol, claimed as secondary to PTSD.

11.  Entitlement to service connection for a gastrointestinal disability, claimed as diverticulitis.

12.  Entitlement to service connection for residuals of heat prostration.

13.  Whether new and material evidence has been received to reopen a service connection claim for right ear hearing loss.

14.  Whether new and material evidence has been received to reopen a service connection claim for residuals of a stroke.

15.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from December 1982 to December 1985. 

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a September 2009 rating decision of the Cleveland, Ohio Regional Office (RO).  The RO in Louisville, Kentucky currently has jurisdiction of this case.

In an October 2012 rating decision, the RO granted service connection for tinnitus, which represents a complete award of the benefits sought.

In May 2014, the Veteran testified before the undersigned Veterans Law Judge via videoconference.  A copy of the hearing transcript is of record.

The Board has consolidated the issues of entitlement to service connection for a bilateral foot disability and a bilateral leg disability; the service connection claims for blepharospasms and dry eyes; the service connection claims for PTSD and other acquired psychiatric disabilities; and the service connection claims for a heart disability and high cholesterol.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a claim is determined by the claimant's description of the claim, the symptoms described, and the information submitted or developed in support of the claim).

During the pendency of this appeal, in January 2014, the Veteran submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  In light of the holding in Rice v. Shinseki, 23 Vet. App. 447 (2009), that claims for a TDIU are part and parcel with increased rating claims, as is the case here, the issue of a TDIU is properly before the Board.  As will be explained below, the claim for a TDIU is being remanded to determine whether the Veteran's service-connected disabilities, render him unable to secure or follow substantially gainful employment.

The Board received additional evidence, a medical opinion, in October 2014, accompanied with a waiver of initial RO consideration.

The issues of entitlement to service connection for an eye disability, headaches, back disability, bilateral foot and leg disability, acquired psychiatric disability, sleep apnea, erectile dysfunction, heart disability, diverticulitis, residuals of heat prostration; increased rating for left ear hearing loss; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's hiatal hernia with acid reflux and history of ulcer has been manifested by infrequent episodes of epigastric distress with pyrosis, dysphagia, reflux, transient nausea, and transient vomiting.  

2.  The Veteran's hiatal hernia with acid reflux and history of ulcer is not productive of persistently recurrent epigastric distress and related substernal arm or shoulder pain, and the overall disability does not cause considerable impairment of health; it is also not moderate with recurring episodes of severe symptoms two to three times per year averaging 10 days in duration, or with continuous moderate manifestations.  

3.  An unappealed August 1986 rating decision denied the Veteran's original claim of entitlement to service connection for right ear hearing loss.

4.  An unappealed February 2006 rating decision declined to reopen the service connection claim for right ear hearing loss, finding that new and material evidence had not been received.

5.  The evidence received since the last final rating decision is cumulative or redundant of the evidence of record at the time of the decision, does not relate to an unestablished fact necessary to substantiate the service connection claim for right ear hearing loss, or raise a reasonable possibility of substantiating the claim.

6.  An unappealed July 2002 rating decision denied the Veteran's original service connection claim for residuals of a stroke.

7.  The evidence received since the July 2002 final rating decision is cumulative or redundant of the evidence of record at the time of the decision, does not relate to an unestablished fact necessary to substantiate the service connection claim for residuals of a stroke, or raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for the Veteran's service-connected hiatal hernia with acid reflux and history of ulcer are not met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1-4 .3, 4.6, 4.7, 4.118, Diagnostic Code 7305-7346 (2014).

2.  The RO's August 1986 rating decision that denied service connection for right ear hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

3.  The RO's February 2006 rating decision that declined to reopen a service connection claim for right ear hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

4.  The RO's July 2002 rating decision that denied service connection for residuals of a stroke is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).
5.  New and material evidence has not been received to reopen the claims of entitlement to service connection for residuals of a stroke and right ear hearing loss.  38 U.S.C.A. §§ 5108, 5107 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.




Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

With regard to the notice requirements pertaining to increased-rating claim, there need only be generic notice advising the Veteran of the evidentiary and legal criteria for establishing his entitlement to a higher rating, not also citation to alternative diagnostic codes or potential "daily life" evidence, etc.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009), overruling Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

In petitions to reopen, prior to the adjudication of petitions to reopen service connection claims, a veteran is to be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.  Kent v. Nicholson, 20 Vet. App. 1, 5 (2006). 

VA has met all statutory and regulatory notice and duty to assist provision with respect to the petitions to reopen previously denied service connection claims for right ear hearing loss and residuals of a stroke as well as the increased rating claim for hiatal hernia with acid reflux and history of ulcer.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).   In this case, VA provided the Veteran with pre-adjudicatory notice letters in January 2009 and March 2009.  Collectively, those letters apprised the Veteran of the type of evidence and information needed to substantiate the claims being decided herein, and of his and VA's respective responsibilities in obtaining this supporting evidence.  The AOJ also advised him as to how disability ratings and effective dates are assigned. In addition, the January 2009 notice letter is compliant with the holding in Kent in that it advised the Veteran that his service connection claims for right ear hearing loss and residuals of stroke had been previously denied by the RO.  With regard to the right ear hearing loss claim, the RO referred to the 1986 rating decision but not to the February 2006 rating decision that declined to reopen the claim; however, the February 2006 decision was essentially denied on the same basis that the 1986 decision was denied - that the Veteran does not have a current right ear hearing loss disability for VA purposes.  
Therefore, any error in providing notice with regard to the right ear hearing loss petition to reopen is ultimately inconsequential and, therefore, at most nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102 (2014).  After all notice was provided to the Veteran, the petitions to reopen as well as the increased rating claim for hiatal hernia were readjudicated by way of an October 2010 SOC, as well as multiple SSOCs, most recently issued in September 2013.  

VA's duty to assist includes assisting him in obtaining his service e treatment records (STRs) and pertinent post-service treatment records (VA) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

All necessary development has been accomplished to the extent possible and, therefore, appellate review of this claim may proceed without unduly prejudicing the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains VA and private medical evidence, a hearing transcript, and lay contentions.  VA provided VA examinations to assess the nature and severity of the Veteran's hiatal hernia with acid reflux and history of ulcer in 2009 and 2013.  

The Veteran was not provided a VA examination in conjunction with his attempt to reopen service connection claims for right ear hearing loss and residuals of stroke.  In attempts to reopen previously denied claims, the duty to assist does not include provision of a medical examination or opinion, unless new and material evidence has been secured.  See 38 C.F.R. § 3.159 (c)(4)(iii).  As will be discussed, new and material evidence has not been received to reopen the claims. Therefore, VA has no duty to provide a VA examination or medical opinion.  Paralyzed Veterans of America v. Secretary of Veterans Affairs,345 F.3d 1334 (Fed. Cir. 2003)

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable. He has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004). VA's duties to notify and assist him with this claim have been satisfied.

As noted, the Veteran testified at a videoconference hearing before the undersigned VLJ in May 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the VLJ" who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the May 2014 Board hearing via videoconference was in compliance with the provisions of Bryant.  The VLJ phrased the right ear hearing loss and residuals of stroke claims as service connection claims, as opposed to petitions to reopen.  Nevertheless, the Veteran's statements and submissions during the course of the appeal, as well as those of his representative, demonstrate actual knowledge of the elements and evidence necessary to substantiate those claims because the submissions and statements speak to the need for additional evidence showing a link between the claimed disabilities and service or a service-connected disability, which would be considered new and material evidence sufficient to reopen the claims.  Even assuming that VLJ did not satisfy the duties outlined in Bryant, any such error is harmless.  Notably, neither the Veteran nor his representative has asserted that the VLJ failed to comply with 38 C.F.R. §3.103(c)(2) or identified any other prejudice in the conduct of the hearing.  As such, the Board finds that the VLJ complied with the duties set forth in Bryant and the claim may be adjudicated based on the current record.  Cf. Procopio v. Shinseki, 26 Vet. App. 76 (2013).

Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities. The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The United States Court of Appeals for Veterans Claims has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.   In this case, the Board considered whether a staged rating is warranted; however, as the Board will discuss in more detail below, symptoms related to the Veteran's hiatal hernia with reflux and history of ulcer has not changed in severity over the course of the appeal to warrant a staged rating.

The Schedule of Ratings of the Digestive System at 38 C.F.R. § 4.114 provides that ratings under Diagnostic Codes 7301 to 7329, inclusive 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

The RO rated the Veteran's hiatal hernia with acid reflux and history of ulcer under 38 C.F.R. § 4.114, Diagnostic Codes 7305-7346.  See 38 C.F.R. § 4.27.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 

Under Diagnostic Code 7346 for hiatal hernia, a 10 percent rating is warranted for disability manifested by two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is contemplated for persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal or arm or shoulder pain, causing considerable impairment of health.  The maximum 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346. 

Under Diagnostic Code 7305 for duodenal ulcer, a 10 percent rating is warranted if the disability is mild with recurring symptoms one or twice yearly.  A 20 percent rating is warranted if the disability is moderate with recurring episodes of severe symptoms two to three times per year averaging 10 days in duration, or with continuous moderate manifestations.  A duodenal ulcer is rated at 40 percent if moderately severe with less than severe symptomatology but with impairment of health manifested by anemia and weight loss, or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times per year.  A 60 percent rating is warranted for severe with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7305.

Terms such as "mild," "moderate," "moderately severe", or "severe" are not defined in the rating schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R § 4.6 (2014).  It should also be noted that use of terminology such as mild, moderate, moderately severe or severe by VA examiners and others, although an element of evidence to be considered, is not dispositive of an issue. The record as a whole is evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2014).

In rendering a decision on appeal the Board must also analyze the credibility and 
probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In March 2009, VA afforded the Veteran a compensation examination to assess his service-connected hiatal hernia with history of duodenal ulcer.  The Veteran reported daily heartburn, regurgitation of both food and acid, nausea at least three times a week, frequent belching, and hematemesis at least twice a month.  He denied melena, hematochezia, weight loss, and loss of appetite.  The examiner stated that the Veteran is prescribed medication for his disability and continues to have daily symptoms with medications.  His complete blood count showed normal hemoglobin and hematocrit.

An upper endoscopy conducted in March 2009 showed evidence of a normal second part of duodenum; erythematous duodenopathy; gastric mucosal abnormality characterized by erythema; hiatal hernia; LA grade B reflux esophagitis/single linear ulcer in the distal esophagus consistent with ulcerative esophagitis.

VA afforded the Veteran an additional gastrointestinal examination in April 2013.  During the hiatal hernia and gastrointestinal reflux disease (GERD) examination, the Veteran reported burning in the mid-chest, regurgitation with occasional blood, swallowing air when eating which caused him to belch, occasional nausea and vomiting.  He stated that certain foods exacerbate his condition.  He denied melena and abdominal pain.  

The April 2013 VA examiner indicated that the signs and symptoms due to hiatal hernia with reflux include infrequent episodes of epigastric distress, dysphagia, pyrosis, reflux, regurgitation, transient nausea four or more times per year, and transient vomiting three times per year.  His obesity is related to his GERD and hiatal hernia. He does not have an esophageal stricture, spasm of the esophagus, or an acquired diverticulum of the esophagus.  
The April 2013 VA examiner also indicated that the signs and symptoms due to the Veteran's ulcer condition include recurring episodes (four or more) of symptoms that are not severe; transient nausea four or more times per year; and transient vomiting three times per year.  The examiner indicated that the Veteran does not have incapacitating episodes due to signs or symptoms of his ulcer condition.  There is no evidence of hypertrophic gastritis, post-gastrectomy syndrome, vagotomy with pyloroplasty or gastroenterostomy, or peritoneal adhesions.  

The criteria for a disability rating higher than 10 percent for the Veteran's service-connected hiatal hernia with acid reflux and history of ulcer are not met under the applicable diagnostic codes.  The medical evidence shows that his service-connected gastrointestinal disability is productive of dysphagia, pyrosis, and regurgitation.  However, the 2013 VA examiner specifically indicated that the Veteran's disability is productive of infrequent episodes of epigastric distress, as opposed to persistent recurrent distress.  The Veteran denied substernal or arm/shoulder pain during his examinations, but during his 2014 video hearing, he stated that he experienced such pain.  Nevertheless, he admitted that his substernal or arm pain is not related to his service-connected hiatal hernia, but rather to a non service-conencted disability.  Again, the medical evidence does not show any substernal or arm pain due to the hiatal hernia with reflux and history of ulcer.  

Finally, the weight of the evidence is against a finding that the Veteran's hiatal hernia with reflux and history of ulcer causes considerable impairment of health.  To the contrary, the 2013 examiner described the Veteran's symptoms of nausea and vomiting as only transient in nature, and noted that the Veteran's disability does not have any impact on his ability to work.  The Veteran has consistently denied anemia, weight loss, hematemesis, melena, and any related substernal or arm/shoulder pain during his examinations.  In fact, during the 2013 VA examination, the Veteran, himself, indicated that his gastrointestinal symptoms have somewhat improved since retiring and reducing his stress level.  The overall disability picture does not more nearly approximate a higher rating of 30 percent rating under DC 7346, as the evidence fails to show that the Veteran's symptoms cause considerable impairment of health.

The Schedule of Ratings of the Digestive System at 38 C.F.R. § 4.114 provides that ratings under the relevant Diagnostic Codes will not be combined with each other, and a single evaluation will be assigned based on the predominant disability picture.  

Diagnostic Code 7346 best represents the Veteran's predominant disability picture due to hiatal hernia with reflux, based on the system or body parts involved, and his symptoms and presentation.  The Veteran experience an ulcer in service and his history of an ulcer is not shown to be the predominant disability.  Thus, the Board finds that consideration of ratings under alternate schedular rating criteria such as DC 7305 for the digestive system is not warranted in this case.  At any rate, the evidence does not show that the Veteran's gastrointestinal disability rises to the level of being moderate in nature with recurring episodes of severe symptoms two to three times per year averaging 10 days in duration, or with continuous moderate manifestations.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The schedular criteria are adequate to rate the Veteran's service-connected hiatal hernia with reflux with history of ulcer.  The rating schedule contemplates the Veteran's predominant symptomatology of infrequent episodes of epigastric distress with pyrosis, dysphagia, reflux, transient nausea, and transient vomiting.  Referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. Thus, the opinion is not only inadequate, but also assigned little or no probative weight.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("even if a medical opinion is inadequate to decide a claim, it does not necessarily follow that the opinion is entitled to absolutely no probative weight.")  

Petitions to Reopen

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. §7105; 38 C.F.R. §§ 3.160, 20.201, 20.302 (2014). 

To reopen a claim, new and material evidence must be presented or secured. 38 U.S.C.A. § 5108 (West 2002).  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find." Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board is neither required nor permitted to analyze the merits of a previously-disallowed claim if new and material evidence is not presented or secured. Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When determining whether a claim should be reopened, the credibility of the newly- submitted evidence is presumed. See Justus v. Principi, 3 Vet. App. 510 (1992). 
"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the United States Court of Appeals for Veterans Claims (Court) held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.

In January 1986, VA received the Veteran's original claim of entitlement to service connection for right ear hearing loss.  In an August 1986 rating decision, the RO denied the claim, reasoning that hearing loss in the right ear was not shown on the recent VA examination.  The Veteran did not appeal the August 1986 rating decision and it therefore became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.200, 20.302, 20.1103 (2014).

Thereafter, the Veteran sought to reopen the claim in May 2005, and the RO, in a February 2006 rating decision, declined to reopen the claim, again determining that the newly received evidence did not show that the Veteran had a current hearing loss disability in the right ear.  The February 2006 rating decision was issued to the Veteran in April 2006.  The Veteran did not appeal such decision and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.200, 20.302, 20.1103 (2014).

Based on the procedural history outlined above, the last final and binding denial pertinent to the right ear hearing loss claim now under consideration is the February 2006 rating decision. 

At issue here is whether the evidence received since the last final rating decision relates to an unestablished fact that the Veteran current has a right ear hearing loss disability that is related to service.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 
percent. 38 C.F.R. § 3.385 (2014).

New and material evidence has not been received to reopen the service connection claim for right ear hearing loss.  The evidence received since the last final rating decision includes additional medical evidence, lay statements, and a hearing transcript.  

During a March 2009 VA compensation examination, an audiogram was performed, and pure tone thresholds in the right ear, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
15
15
25

Speech recognition score was 100 percent in the right ear.  The VA examiner stated that the Veteran presented with normal hearing acuity in the right ear and determined that the audiometric results for the right ear were clinically normal.

During an April 2013 VA compensation examination, an additional audiogram was conducted.  Pure tone thresholds in the right ear, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
10
20
25

Speech recognition score was 100 percent in the right ear.  The examiner diagnosed the Veteran with sensorineural hearing loss in the right ear; however, this hearing loss was at a level that is not considered to be a disability for VA purposes under 38 C.F.R. § 3.385.  The examiner explained that the Veteran has not and does not currently have damage to his high frequency hearing in the right ear.  These 2009 and 2013 VA audiometric results are new, but are not material to the claim in that they do not show that the Veteran has a current hearing loss disability in the right ear for VA purposes. 

The remaining medical and lay evidence of record added to the claims file since the last final decision, also does not raise a reasonable possibility of substantiating the claim, as it is not relevant to the instant claim.

The evidence received since the final rating decision is either cumulative or redundant of the evidence of record at the time of the decision, does not relate to an unestablished fact necessary to substantiate the service connection claim for right ear hearing loss, or raise a reasonable possibility of substantiating the claim.  Reopening the claim for service connection for right ear hearing loss is not warranted, and the merits-based standard of benefit of the doubt does not apply.

Residuals of Stroke

The Veteran filed an original service connection claim for residuals of a stroke in February 2001, and the RO, in a July 2002 rating decision, denied the claim.  Although there was medical evidence showing that the Veteran had experienced strokes in 1999 and 2001, it did not show that the strokes or any of residuals were related to his military service.  The Veteran did not appeal the July 2002 rating decision and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.200, 20.302, 20.1103 (2014).

In October 2008, the Veteran sought to reopen his previously denied service connection claim for residuals of a stroke, and the RO declined to reopen the claim in the September 2009 rating decision which is on appeal here.

New and material evidence has not been received to reopen the service connection claim for residuals of a stroke.  The evidence received subsequent to the July 2002 rating decision includes additional medical evidence, to include from the Department of Labor, various lay statements, and a hearing transcript.  This evidence is new because it was not of record at the time of the prior final denial; however, this evidence is not material because it does not provide (1) evidence of an event or injury in service related to a stroke, or (2) evidence that a stroke manifested to a compensable degree within one year from service separation.  See Smith v. West, 12 Vet. App. 312 (1990) (holding that if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened). 

The evidence received since the July 2002 rating decision is either cumulative or redundant of the evidence of record at the time of the decision, does not relate to an unestablished fact necessary to substantiate the service connection claim for residuals of a stroke or raise a reasonable possibility of substantiating the claim.  Reopening the claim for service connection for residuals of a stroke is not warranted, and the merits-based standard of benefit of the doubt does not apply.


ORDER

A disability rating in excess of 10 percent for hiatal hernia with acid reflux and history of ulcer is denied.

New and material evidence has not been received, the appeal to reopen the service connection claim for right ear hearing loss is denied.

New and material evidence has not been received, the appeal to reopen the service connection claim for residuals of a stroke is denied.


REMAND

The record is not ready for appellate review and the case is REMANDED for the following action:

1.  Send the Veteran updated VCAA notice pertaining to the claim of entitlement to a higher rating for left ear hearing loss and for a TDIU. 

Specifically, advise the Veteran of the type of evidence needed to substantiate the increased rating claim for left ear hearing loss, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Also advise that the Veteran may submit any additional lay or medical evidence indicating that he is unemployable due to service-connected disorders.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his blepharospasms. The claims folder, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

Although a complete review of the claims file is imperative, attention is called to the following:

*The Veteran's October 2008 and January 2010 statements that he has had an ongoing problem with blepharospasms since stress during military service; 

*Dr. Burns' October 2009 and January 2010 letters indicating that stress triggers episodes of blepharospasms.  

*January 2010 letter from Veteran's physician noting benign essential blepharospasms exacerbated by stress.

*Dr. Barbee's statement received in October 2014 indicating that his current medical conditions are related to stress incurred during his military service.    

After conducting physical examination and obtaining any necessary studies, the examiner is asked to respond to the following:

a).  Indicate whether blepharospasms and dry eyes are presently shown; 

b).  For any current blepharospasms and dry eyes, determine whether either had its onset during service or is otherwise related to service.

THE EXAMINER IS ADVISED that he or she must provide an explanation for any conclusions reached. The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings and opinion. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THAT THE EXAMINER HAS EXPERTISE IN THE SUBJECT MATTER IS NOT ADEQUATE TO FIND THAT THE EXAMINATION IS SUFFICIENT.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any headache disability.  The claims folder, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

Although a complete review of the claims file is imperative, attention is called to the following:

*The Veteran's June 2009 statement that high levels of stress experienced during the military caused his headaches (See June 2009 PTSD stressor statement).

*A March 2012 VA primary care note showing assessment of "headaches, exacerbated with anxiety

*Dr. J.Y.B. statement received in October 2014 indicating that his current medical conditions are related to stress incurred during his military service.    

After conducting physical examination and obtaining any necessary studies, the examiner is asked to respond to the following:
 
a).  Indicate whether a headache disability, to include migraines, is presently shown; 

b).  For any current headache disability, determine whether either had its onset during service or is otherwise related to service.

THE EXAMINER IS ADVISED that he or she must provide an explanation for any conclusions reached. The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings and opinion. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THAT THE EXAMINER HAS EXPERTISE IN THE SUBJECT MATTER IS NOT ADEQUATE TO FIND THAT THE EXAMINATION IS SUFFICIENT.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current back disability.  The claims folder, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.
Although a complete review of the claims file is imperative, attention is called to the following:
**The Veteran's October 2008 statement that he has a back disability which is a direct result of his military service and has experienced ongoing chronic back pain.   

*The Veteran's MOS as a medic.

* May 2014 Hearing testimony that he developed back problems as a result of lifting heavy patients during service.  

*Dr. J.Y.B. statement received in October 2014 indicating that his current medical conditions are related to stress incurred during his military service.    

After reviewing the claims file and conducting a physical examination, the examiner is asked to respond to the following:

a).  Indicate whether a current back disability is presently shown; 

b).  For any current back disability, determine whether either had its onset during service or is otherwise related to service.

THE EXAMINER IS ADVISED that he or she must provide an explanation for any conclusions reached. The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings and opinion. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THAT THE EXAMINER HAS EXPERTISE IN THE SUBJECT MATTER IS NOT ADEQUATE TO FIND THAT THE EXAMINATION IS SUFFICIENT.

5.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current bilateral leg and foot disability. The claims folder, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

Although a complete review of the claims file is imperative, attention is called to the following:

* The Veteran's October 2008 statement that his disability is related to working and standing long hours in the emergency room while working as a medic. 

*October 2011 VA treatment notes showing diagnoses of pes planus, plantar fasciitis, and bunion with hammertoes.

*A February 2012 VA podiatry note showing a diagnosis of onychomycosis.

*Dr. J.Y.B. statement received in October 2014 indicating that his current medical conditions are related to stress incurred during his military service.    

After conducting a physical examination and obtaining any necessary studies, the examiner is asked to respond to the following:

 a). Indicate whether current bilateral leg and foot disabilities are presently shown, to include any compartment syndrome, pes planus, and bunions.   

b).  For any current bilateral leg and/or foot disability, determine whether either had its onset during service or is otherwise related to service.

THE EXAMINER IS ADVISED that he or she must provide an explanation for any conclusions reached. The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings and opinion. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THAT THE EXAMINER HAS EXPERTISE IN THE SUBJECT MATTER IS NOT ADEQUATE TO FIND THAT THE EXAMINATION IS SUFFICIENT.

6.  Return the claims file to the examiner who conducted the September 2013 VA mental health examination for an addendum.  If, for whatever reason, this examiner is no longer available or able to provide this additional comment (addendum opinion), then obtain this additional comment from someone else equally qualified.  It is left to the designee's discretion as to whether another examination is needed.

Although a complete re-review of the claims file is imperative, attention is called to the following:

*The Veteran's assertion that the stress of working as a medic during service caused his current psychiatric disability.  (See June 2009 PTSD stressor statements).

*A July 2009 VA examination report showing no Axis I diagnosis. 

*A September 2010 VA outpatient note showing a diagnosis of adjustment disorder. 
 
*A March 2012 VA primary care note shows impressions of depression and anxiety.

*A June 2012 VA treatment note showing a diagnosis of depressive disorder, NOS. 

*The September 2013 VA examination report showing no Axis I diagnosis. 

*Dr. J.Y.B. statement received in October 2014 indicating that his current medical conditions are related to stress incurred during his military service

Then, the examiner MUST respond to the following:

a).  Clarify whether any psychiatric disorder diagnosed since the filing of this claim in October 2008 began in service or is otherwise related to service.

The requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of the claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

b).  Considering the Veteran's claimed stress from working as a medic during service, clarify whether he meets the DSM-IV criteria for PTSD, as a result of such stressor. 

c).  If the examiner determines that the Veteran has a current psychiatric disability that is related to service, indicate whether it causes or aggravates the Veteran's headaches, sleep apnea, erectile dysfunction, and heart disability.   

 All findings and conclusions should be accompanied by complete explanation.


7.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his obstructive sleep apnea.  The claims folder, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

Although a complete review of the claims file is imperative, attention is called to the following:

* The Veteran's assertion that he suffered from a sleep disorder throughout basic training, AIT, and during permanent duty.

* Dr. J.Y.B. statement received in October 2014 indicating that his current medical conditions are related to stress incurred during his military service.    

After conducting physical examination and obtaining any necessary studies, the examiner is asked to respond to the following:

a).  Indicate whether sleep apnea is presently shown; 

b).  For any current sleep apnea, determine whether either had its onset during service or is otherwise related to service.

THE EXAMINER IS ADVISED that he or she must provide an explanation for any conclusions reached. The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings and opinion. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THAT THE EXAMINER HAS EXPERTISE IN THE SUBJECT MATTER IS NOT ADEQUATE TO FIND THAT THE EXAMINATION IS SUFFICIENT.

8.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current heart disability.  The claims folder, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

Although a complete review of the claims file is imperative, attention is called to the following:

* The Veteran's assertion that stress experienced during the military caused a heart disability.

*A July 1985 STR showing an episode of heat prostration.

*  A March 1986 VA examination report noting mild hypertension during basic training.

*A March 2012 VA primary care note showing diagnose of coronary artery disease and hypertension.

*Dr. J.Y.B. statement received in October 2014 indicating that his current medical conditions are related to stress incurred during his military service.    

After conducting physical examination and obtaining any necessary studies, the examiner is asked to respond to the following:

a).  Indicate whether a current heart disability is presently shown.

b).  Specifically indicate if the Veteran has any residual disability for the in-service episode of heat prostration. 

c).  For any current heart disability, determine whether either had its onset during service or is otherwise related to service.

THE EXAMINER IS ADVISED that he or she must provide an explanation for any conclusions reached. The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings and opinion. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THAT THE EXAMINER HAS EXPERTISE IN THE SUBJECT MATTER IS NOT ADEQUATE TO FIND THAT THE EXAMINATION IS SUFFICIENT.

9.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of claimed diverticulitis.  The claims folder, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

Although a complete review of the claims file is imperative, attention is called to the following:

*Separation Report of Medical History dated in November 1985 showing the Veteran's report of having had stomach, liver or intestinal trouble and frequent indigestion.

* Dr. J.Y.B. statement received in October 2014 indicating that the Veteran's current medical conditions are related to stress incurred during his military service.    

After conducting physical examination and obtaining any necessary studies, the examiner is asked to respond to the following:

a).  Indicate whether diverticulitis or diverticulosis is presently shown; 

b).  For any current diverticulitis, determine whether it had its onset during service or is otherwise related to service.  

c).  For any current diverticulitis or diverticulosis, determine whether it is proximately due to, OR AGGRAVATED BY service-connected hiatal hernia with acid reflux and history of ulcer. 

THE EXAMINER IS ADVISED that he or she must provide an explanation for any conclusions reached. The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings and opinion. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THAT THE EXAMINER HAS EXPERTISE IN THE SUBJECT MATTER IS NOT ADEQUATE TO FIND THAT THE EXAMINATION IS SUFFICIENT.

10.  As to the TDIU claim, obtain a VA medical opinion (and examination, if deemed necessary) as to any functional impairments caused by the Veteran's service-connected disabilities with consideration of his ability to perform tasks, including sedentary and physical tasks.  The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination. 

All opinions should be supported by a clear explanation, and the examiner MUST provide a discussion of the facts and medical principles involved in formulating the opinion.

11.  The AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished. If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.

12.  Thereafter, review the appeal and if the benefit continues to be denied, a Supplemental Statement of the Case will be issued to the Veteran, and established appellate procedures will follow.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


